ITEMID: 001-5748
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: KÖSZEGI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Hungarian national, born in 1943 and living in Budapest. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1992 the Buda Central District Court issued on behalf of the applicant a pay order against a co-operative. The applicant claimed that the defendant co-operative be ordered to pay certain sums of outstanding fees to him in the context of a maintenance contract.
From 5 October 1992 the proceedings, upon the defendant co-operative’s objection, were continued as civil litigation.
On 28 January 1993 the applicant presented his detailed arguments challenging the defendant co-operative’s objection.
On 25 February and 13 April 1993 the District Court held hearings in the case. On 30 June 1993 it appointed a technical expert, who presented his opinion on 8 February 1994.
On 24 February 1994 the applicant extended his action, claiming some amounts of lost profit, accrued interest and social security contribution payable by the defendant co-operative.
In his submissions of 16 March 1994 the applicant commented on the expert’s opinion and challenged him for bias. He also requested the District Court to examine his claims as extended by his submissions of 24 February 1994.
On 18 March 1994 the District Court rejected the applicant’s motion for bias.
On 6 April 1994 the applicant again extended his action, claiming a further amount of lost income and non-pecuniary damage.
On 28 April 1994 the District Court held a hearing and took its decision in the case. It admitted the majority of the applicant’s claims for outstanding fees, awarding him some 71,000 Hungarian forints plus accrued interests, and dismissed the remainder of the action. The District Court relied on the relevant statutory fee standards and on figures elaborated by the technical expert, holding that his opinion was not doubtful in any manner.
On 16 June 1994 the applicant appealed. He claimed that the appeal court should examine his extended claims submitted on 24 February and 6 April 1994.
On 12 January 1995 the applicant again extended his action, this time claiming compensation for pecuniary damage.
On 20 January 1995 the Budapest Regional Court held a hearing. At the hearing the applicant’s lawyer requested the Regional Court to grant the applicant an award according to his extended claims.
In its decision dated 20 January 1995 the Regional Court upheld the first-instance judgment.
On 16 March 1995 the applicant filed with the District Court a petition for review by the Supreme Court, which was registered by the Supreme Court on 8 May 1995.
On 29 May 1995 the defendant co-operative brought a supplementary petition for review before the Supreme Court. On 1 June 1995 it requested the Supreme Court to hold an oral hearing.
On 17 April 1996 the applicant requested from the Supreme Court that his case be given priority.
On 5 June 1996 the Supreme Court fixed an oral hearing for 10 September 1996.
In his submissions of 5 July 1996 the applicant argued that the technical expert’s opinion in the case had been erroneous and pointed out that the Regional Court had ignored his submissions of 12 January 1995.
On 10 September 1996 the Supreme Court held a hearing. In its decision dated 10 September 1996, it dismissed the applicant’s petition for review and rejected the defendant co-operative’s supplementary petition.
Upon the applicant’s complaint, on 23 February 1998 the Vice-President of the Buda Central District Court confirmed that in the preceding proceedings the applicant’s additional claims, submitted on 24 February and 6 April 1994 and 12 January 1995, had not been examined. The Vice-President explained that these claims could only be adjudged in a new set of proceedings, given that the applicant’s original action had been finally terminated.
(1) Liability for damage caused by the State administration shall only be established if damage could not be prevented by means of ordinary legal remedies or if the person concerned has resorted to ordinary legal remedies appropriate to prevent damage.
(3) These rules shall also apply to liability for damage caused by courts or the prosecution authorities, unless otherwise provided by law.
(1) The court shall … enforce the parties’ rights to have their civil rights and obligations determined in fair proceedings and within a reasonable time.
(1) The court shall decide a civil-law dispute solely upon request to this effect. Unless otherwise provided by law, requests shall be lodged only by a party interested in the dispute.
(1) The plaintiff may, at any time before termination of the last hearing prior to the delivery of judgment, modify his action provided that the right pursued in the modified action is based on the same legal relation as the original action or is related thereto…
(1) The decision contained in a judgment shall cover all the claims included … in the action.
(1) In his appeal, the appellant shall denote the decision challenged and shall specify, to what extent and for what reason he wishes the decision to be amended. New facts or evidence shall not be admitted unless the appealing party has taken cognisance thereof after the first-instance decision was taken, provided that they would have resulted in a decision more favourable for the appealing party, had they been taken into account. New facts, evidence or motion to take evidence refused by the first-instance court shall also be admitted if they are aimed at demonstrating that the first-instance decision has been taken in breach of the law…
(1) The appeal court shall decide on the merits of the case on the basis of the appeal hearing, unless it is to decide [according to other] provisions of this Act.
(2) If the first-instance court’s decision is correct as to the merits, the appeal court shall uphold it, otherwise the appeal court shall amend it wholly or partly, or pass an interim or a partial decision.
(3) The appeal court may amend the first-instance decision within the limits of the claims in the appeal … and the counter-appeal … However, within these limits, it may also decide on questions underlying the rights claimed and the defence which remained unexamined or undecided by the first-instance court…
(1) Unless otherwise provided by law, a petition for a review of the final decision by the Supreme Court may be filed, alleging a breach of law, by any party…
(1) If the decision under review is found to be in conformity with the law, or if the procedural irregularity which has occurred had no substantial impact on the determination of the merits of the case, the Supreme Court shall uphold it.
(1) The president of the court shall: (a) within the limits of the budget, secure staff and facilities necessary for the operation of the court; (b) exercise employer’s rights assigned to him by the law; (c) manage the court’s financial and economic activity; (d) control that procedural deadlines be respected; (e) see to it that regulations and administrative rules be respected; (f) in compliance with the principles established by the National Council of Justice, work out the court’s organisational and operational regulations, elaborate the court’s working methods and schedule, and control the implementation thereof; (g) direct and control his subordinates’ administrative activity; (h) secure the conditions necessary for the judicial bodies’ operation, and convoke the plenary court’s meetings; (i) secure free exercise of staff committees’ rights; (j) organise and accomplish the educational and training tasks assigned to him; (k) yearly inform the plenary court and other staff about the working of the court; (l) be responsible for maintaining … registers and … supplying data; (m) carry out the tasks assigned to him by the law or resolutions of the National Council of Justice.
The vice-president shall, with full authority, act for the president of the court in his absence, and shall carry out the administrative duties assigned to him by the organisational and operational regulations of the court.
